Case 3:16-cv-00560-JPG-GCS Document 227 Filed 02/05/19 Page 1 of 2 Page ID #9110




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DWAYNE WHITE, as Administrator of the
    Estate of Bradley C. Scarpi,

                    Plaintiff,
                                                             Case No. 16-cv-560-JPG-DGW
            v.

    ST. CLAIR COUNTY SHERIFF RICHARD
    WATSON, et al.,

                    Defendants.

                                               ORDER

          This matter comes before the Court for case management purposes. The Court notes that

  the docket sheet in this case is in disarray due to recent filings by plaintiff Dwayne White and the

  attorneys who represent him. This disarray began after Magistrate Judge Donald G. Wilkerson

  issued a Report and Recommendation (“Report”) on January 15, 2019, recommending that the

  Court sanction White for his counsel’s conduct leading to and at the May 8, 2018, settlement

  conference held in this case (Doc. 209).

          On January 29, 2019, White filed an objection to the Report (Doc. 219). Counsel also

  entered two of White’s counsel (Sheila Bedi and Vanessa Del Valle) on the docket sheet as

  “objectors.” This was unnecessary because the Report recommended sanctions against White,

  not his counsel. The Court therefore DIRECTS the Clerk of Court to terminate Bedi and Del

  Valle as objectors on the docket sheet. White’s objection to the Report is sufficiently recorded

  without the need to clutter the docket sheet with unnecessary parties. If at any point the Court is

  contemplating sanctions against Bedi, Del Valle, or any of White’s other attorneys, it will give

  them notice and a fair opportunity to be heard. Until then, Bedi and Del Valle do not belong as

  interested parties in this case.
Case 3:16-cv-00560-JPG-GCS Document 227 Filed 02/05/19 Page 2 of 2 Page ID #9111




         With his objection, White also filed a motion for leave to file exhibits under seal (Doc.

  220). Rather than submitting the proposed documents to be sealed to chambers as contemplated

  by ECF User’s Manual § 2.10, White attached the documents to his motion. The motion and

  attachments were not filed under seal, and thus were subject to public view—at least until the

  Court sealed the entire filing as a matter of prudence until it could consider the motion—

  defeating the purpose of asking to file them under seal. To remedy this error, the Court

  DIRECTS the Clerk of Court to remove the attachments from the docket sheet and to unseal the

  motion (Doc. 220). The Court further GRANTS the motion for leave to file under seal (Doc.

  220) and ORDERS that White shall have five days to file the attachments as a sealed document,

  labeled as exhibits to White’s objection (Doc. 219). In the future, parties should submit

  documents proposed to be filed under seal to chambers in accordance with ECF User’s Manual

  § 2.10 and await the Court’s decision whether sealing is appropriate.

         The parties are encouraged to contact the Clerk’s Office if they have any questions about

  how to file things properly.

  IT IS SO ORDERED.
  DATED: February 5, 2019

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               UNITED STATES DISTRICT JUDGE




                                                  2
